Citation Nr: 1715626	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran, and, if so, whether service connection is warranted. 

2. Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The appellant is a surviving spouse of a deceased veteran (the Veteran) who had active duty service from April 1960 to April 1963 and August 1963 to May 1986. 

This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In order to establish jurisdiction over the issue of entitlement to service connection for the cause of death of the Veteran, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to burial benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. In an unappealed rating decision, dated in April 2007, the RO denied service connection for the cause of the Veteran's death.    

2. The evidence received since April 2007 denial is new and material, and the appellant's claim for service connection for the cause of the Veteran's death is reopened.  

3. The Veteran died in December 2002.  The official cause of death was squamous cell carcinoma of the tongue.  

4. The Veteran's squamous cell carcinoma of the tongue was not related to service, to include exposure to herbicides.  


CONCLUSIONS OF LAW

1. The April 2007 rating decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2. Evidence received since the April 2007 rating decision is new and material to the service connection claim for the cause of the Veteran's death, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The appellant's appeal to reopen her claim of entitlement to service connection has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  As for the merits of the claim for service connection for cause of death, VA's duty to notify was satisfied by letter in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the result of the RO's development indicates that the Veteran's compete service treatment records may not be available.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts were made to obtain the Veteran's complete service treatment records.  In April 2012, VA issued a memorandum regarding the Formal Finding on the Unavailability of Complete Service Treatment Records.  In April 2012, the appellant was notified that the Veteran's records were unavailable.  The Board finds that all records identified by the appellant as relating to her claim has been requested and obtained, to the extent possible, to include the Veteran's available private medical records.  As such, the record contains sufficient evidence to make a decision on this claim, and VA has fulfilled its duty to assist.  

Moreover, it must be noted that the claim is not based on any allegation the cause of the Veteran's death actually began during service or that the Veteran had any relevant symptoms during service, so any missing records have no impact on the claim.  The claim is based on a relationship to Agent Orange exposure during service, and that exposure has been conceded based on the Veteran's service in Vietnam.

Also, the VA obtained a medical opinion in November 2012.  This medical opinion was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the claim.  The report was provided by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. New and Material Evidence

The appellant filed her original claim for service connection for the cause of the Veteran's death in December 2002.  The RO denied the claim in June 2003, which found the Veteran's cause of death was squamous cell carcinoma of the tongue and the evidence failed to show that the condition at issue was associated with herbicide exposure or related to military service.  An April 2007 rating decision affirmed the denial, finding the Veteran's service medical records failed to show evidence of a diagnosis of any cancer during service, there was no evidence that the Veteran was diagnosed with cancer of the tongue within one year of discharge from service, the evidence of record showed the Veteran's tongue was the primary site of his cancer that caused his death, and there was no evidence to relate the Veteran's cancer to military service.  As the appellant did not file a timely notice of disagreement, or submit new and material evidence within one year, the April 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the appellant's service connection claim regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Evidence submitted subsequent to the April 2007 rating decision includes the appellant's statement in April 2012, in which she asserts that previously submitted medical reports showed carcinoma of the lung had been crossed out and replaced with the word "Tongue" with no indication of who made the correction or why; implying the Veteran's tongue may not have been the primary site of his cancer.  In September 2012 the RO determined that the Veteran had service in Vietnam; thus was conceded to have Agent Orange exposure.  Moreover, a VA medical opinion was obtained in November 2012 to determine the primary site of the Veteran's cancer.  The Board finds the above evidence relates to unestablished facts, namely evidence that the Veteran's tongue may not have been the primary site of his cancer that caused his death.  For the aforementioned reasons, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).


III. Cause of Death

Although the RO initially denied reopening the claim, it was subsequently reopened and denied on the merits in the Statement of the Case.  Since the RO adjudicated the claim on the merits, the Board can do so as well. 

The appellant is seeking benefits on the basis of a claim of entitlement to service connection for the cause of the Veteran's death.  She maintains that the Veteran was exposed to Agent Orange while serving in Vietnam and the primary site of his cancer could have been his lungs.  The Veteran died in December 2002 and his death certificate identified the cause of death as squamous cell carcinoma of the tongue.  

The law provides DIC benefits for a spouse of a Veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1) (2016). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303(a), (b) and (d). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  If a Vietnam service Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(a)(6), (e); 3.309(e).  

In this case, the Veteran's DD 214 notes he served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based on the evidence of record, the Board finds that service connection for the Veteran's cause of death is not warranted.  All the competent, credible, and probative evidence explains why the Veteran's death is unrelated to active duty service.

The appellant argues that the Veteran's tongue may not have been the primary site of his cancer that caused his death.  Instead, she argues there is an indication he may have had lung cancer.  However, the Board finds that the Veteran did not have lung cancer, and therefore the presumption of service connection does not attach notwithstanding his presumed herbicide exposure.

The Veteran's private medical records reflect that on January 7, 2002, a chest x-ray revealed no acute cardiopulmonary disease.  On January 24, 2002, he had a biopsy of a left cervical node mass that revealed "metastatic poorly differentiated carcinoma."  The report notes that the histologic appearance of this neoplasm "suggests metastatic large cell, undifferentiated carcinoma from the lung."  

A February 8, 2002, computerized tomography (CT) scan of the chest and abdomen revealed his lungs were mildly emphysematous with multiple focal lucencies predominantly in the upper lobes bilaterally and there were several right apical bulla measured.  No pulmonary nodules or focal infiltrates were found and a pleural effusion was not noted.  There was a lymph node in the aorticopulmonary region.  Conclusion was mediastinal lymph node that may be due to reactive adenopathy.  A February 14, 2002, CT scan of the facial region was done, and note was made of fairly extensive bullous disease in the right lung apex.  A February 27, 2002, record states the Veteran had metastatic poorly differentiated carcinoma suggesting undifferentiated large cell carcinoma of the lung.  Assessment was "[l]arge cell undifferentiated unknown primary, probably lung or upper air digestive tract."  
Imaging of the cervical esophagus on February 28, 2002, demonstrated a "spiculated area of ulceration in the expected location of the left vallecula or tongue base that was suspicious for carcinoma."  A March 5, 2002, record states the Veteran had a history of lung cancer and a March 6, 2002, record notes the Veteran had metastatic poorly differentiated carcinoma suggesting undifferentiated large cell carcinoma of the lung.  

A March 8, 2002 record reports the Veteran had "extensive cervical adenopathy with a clinical suspicion for a primary from the left vallecula, although pathology suggests metastatic large cell undifferentiated carcinoma from the lung."  However, an addendum written on March 13, 2002, states the pathology of the Veteran's condition was discussed with Dr. E. who "confirms poorly differentiated epithelial carcinoma.  The large cell morphology suggests lung origin, but could also be consistent with a head and neck primary."  Another March 13, 2002, record states the Veteran had a diagnosis of lung cancer.  

A record written on March 29, 2002, notes the primary origin of the Veteran's malignancy was not known at that time.  He had been scheduled to undergo a biopsy of the back of his tongue, but his preoperative electrocardiogram was abnormal requiring his surgery to be cancelled.  On April 5, 2002, the Veteran had a tongue biopsy that revealed squamous cell carcinoma, poorly differentiated.  The report commented that the appearance was similar to metastatic carcinoma previously reported in the left cervical lymph node.  

Both March 12, 2002, and April 17, 2002, records note the Veteran had metastatic poorly differentiated carcinoma "suggesting undifferentiated large cell carcinoma of the lung."  However the word "lung" was replaced with the word tongue.  

Another April 17, 2002, record states the Veteran had a diagnosis of lung cancer, but the words "lung cancer," were crossed out and replaced with the words head and neck cancer.  The Veteran underwent radiation for his squamous cell carcinoma of the base of his tongue on May 16, 2002 and a June 12, 2002, record notes the Veteran had poorly differentiated carcinoma suggesting undifferentiated large cell carcinoma of the tongue.  

A July 31, 2002, record reports the Veteran had a history of metastatic involvement in the left neck, now with new left axillary adenopathy.  A biopsy of the left axillary lymph node revealed metastatic poorly differentiated squamous cell carcinoma.  An August 27, 2002, record notes the Veteran had a prior history of tongue carcinoma.  A CT chest scan indicated there was severe bullous disease in the right apex that was unchanged.  Except for a new area of consolidation and fibrotic changes in the left lung apex, there were no other infiltrates and no pleural effusion.   

The Veteran underwent another tongue biopsy on October 3, 2002, that revealed squamous cell carcinoma of the tongue with cervical and axillary metastases.  A November 12, 2002, record notes the Veteran had a recurrent metastatic tongue cancer.  

A November 7, 2003, record states the Veteran had tongue cancer originally found in 2002 when he developed pathologic cervical adenopathy.  He had progressive disease after being treated with combined modality chemotherapy and radiation therapy and had metastatic disease to the axilla and other areas at the time of expiration.  

The RO obtained a VA medical opinion in November 2012, in which the VA examiner opined that based on review of the medical records, the Veteran's squamous cell carcinoma had its primary site at the posterior aspect of the tongue.  The examiner explained that an October 2001 report revealed the Veteran complained of having a sore throat and difficulty swallowing and a non-tender lymph node was found in the posterior cervical chain.  In early January 2002, he returned to his physician with continued complaints of dysphagia to solids and liquids and two new lumps on the left side of his neck.  Examination revealed three separate firm non tender nodules that were able to be palpated in the left posterior cervical area.  The Veteran was sent for surgical referral for the cervical lymphadenopathy and had a chest x-ray that revealed no infiltrates, no pleural effusion, and no adenopathy.  The x-ray only suggested emphysema.  The Veteran continued to have complaints of difficulties swallowing and the records indicated he had a 40 pack year history of smoking and was drinking between two and five alcoholic beverages a day.  The Veteran was found to have a mass located on his tongue and a biopsy was done that revealed poorly differentiated carcinoma.  Chest x-rays and a chest CT scan done in February 2002 revealed no mass in the lungs, no pulmonary nodules, or focal infiltrates.  Also, a February 2002, record stated the CT scan of the head, neck, chest, and abdomen were "all noncontributory for a separate pulmonary."  Thus, the Veteran's "complaints of pain and difficulty swallowing combined with the palpable neck nodes and mass noted at the posterior aspect of the tongue with the history of tobacco and alcohol abuse and a clean scan of the lungs clearly suggests that the tongue was the primary source of the veteran's cancer."   

The examiner also opined that the Veteran's squamous cell carcinoma was not likely incurred or caused by exposure to Agent Orange.  The examiner explained that major risk factors for the development of oral cancer include abuse of tobacco and alcohol.  The Veteran's records revealed he had a history of excessive tobacco use and alcohol use with some notes of alcohol abuse.  Also, medical literature stated there was inadequate or insufficient information to determine whether there was an association between exposure to Agent Orange and oral, nasal, and pharyngeal cancers.    

First, the Board acknowledges that the record contains treatment notes stating that the Veteran had a diagnosis of lung cancer.  However, the Board finds the opinion of the November 2012 VA examiner to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As noted above, there is a definitive diagnosis of squamous cell carcinoma of the tongue.  Indeed on January 24, 2002, the Veteran had a biopsy of a left cervical node mass that revealed "metastatic poorly differentiated carcinoma," and on April 5, 2002, the Veteran had a tongue biopsy that revealed squamous cell carcinoma, poorly differentiated.  The report commented that the appearance was similar to metastatic carcinoma previously reported in the left cervical lymph node.  Also, another tongue biopsy on October 3, 2002, revealed squamous cell carcinoma of the tongue with cervical and axillary metastases and a November 12, 2002, record notes the Veteran had a recurrent metastatic tongue cancer.  Indeed, all records after the April 5, 2002, biopsy that revealed squamous cell carcinoma of the tongue either have the words lung cancer replaced with the words tongue cancer or instead simply state that the Veteran had tongue cancer.  Also, the record is void of any test results revealing lung cancer.  Thus, although the medical evidence initially suggested that the Veteran may have had lung cancer, the preponderance of the evidence indicates the primary site of his cancer was in his tongue.  

The opinion of the 2012 examiner was based on the specifics of this Veteran's medical history and risk factors, but it must also be noted the conclusions are supported by the findings of the National Academy of Sciences, which found tobacco and alcohol use are established risk factors for oral and pharyngeal cancers.  Every update from the Institute of Medicine from 1996 to 2010 has considered the research as to the relationship between oral and pharyngeal cancers and Agent Orange exposure and concluded there is not sufficient data to suggest an association.  The Board is not denying this claim based solely on the fact cancer of the tongue is not on the presumptive list; again, the 2012 VA examiner considered the Veteran's situation and provided a negative opinion. 

In addition, the Board is aware that the appellant submitted a copy of a Board decision in another matter involving service connection for squamous cell carcinoma at the base of the tongue.  However, it is well established that prior Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1303.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board must be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Id.  The decision the appellant submitted noted the veteran in that case had no history of alcohol or tobacco use, and there was a positive medical opinion linking that veteran's cancer of the tongue to the Agent Orange exposure.  This case is exactly the opposite - the Veteran here had a history of both alcohol and tobacco use and there is no positive medical opinion linking his cancer of the tongue to Agent Orange exposure.

The Board acknowledges that the appellant sincerely believes that the Veteran had lung cancer.  However, the appellant lacks the medical training and expertise to diagnose the Veteran's particular cancer.  Therefore, the Board affords greater probative weight to the medical treatment notes in the record that expressly state that the Veteran had squamous cell carcinoma of the tongue and the November 2012 VA examiner's finding that the Veteran's primary site of cancer was his tongue.  

Therefore, the Board finds that the weight of the evidence of record is against a finding that the Veteran had lung cancer during his lifetime.  Because squamous cell carcinoma of the tongue is not listed among the disorders for which a presumption based on herbicide exposure is warranted under 38 C.F.R. § 3.309 (e), the Board finds the Veteran was not entitled to service connection under the provisions of the law regarding diseases due to herbicide exposure.  Notwithstanding the presumption, service connection may be established by showing that a disorder resulting in disability or death was in fact related to service.  See Brock v. Brown, 10 Vet. App. 155, 162-164 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113 (b) and 1116 and 38 C.F.R. § 3.303.  A review of the record, however, does not indicate that the Veteran's squamous cell carcinoma of the tongue was directly related to service.

There is no evidence of any squamous cell carcinoma of the tongue during service.  Indeed, on his January 1986 separation examination he was noted to be normal except for a chronic rash.  Therefore, the service treatment records do not reflect the Veteran developed cancer during his active duty service.  Furthermore, medical records from shortly after the Veteran's separation do not reflect he developed cancer for many years.  The Veteran was not diagnosed with cancer until 2002.    Therefore, the evidence does not establish the Veteran experienced cancer for several years after his separation from active duty service.

The Board further finds that, outside of the appellant's statements that the condition was caused by exposure to herbicides, there is no evidence in the record linking the Veteran's cancer to service.  The Board finds the November 2012 VA examiner's finding that the Veteran's squamous cell carcinoma was not likely incurred or caused by exposure to Agent Orange to be highly probative as it was adequately supported by a rationale that was based on medical literature.  Apart from the appellant's conclusory statements that the Veteran's cancer was caused by Agent Orange exposure, the Board finds no evidence in the record indicating that the condition was related to herbicide exposure.  Because these statements appear to have no medical or observational basis, the Board does not find them competent evidence indicating a link between the Veteran's condition and his service.

In sum, there is no competent evidence in the record showing a link between the Veteran's cancer and service.  As a lay person, the appellant does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of cancer.  Cancer is a medically complex disease process because of its multiple possible etiologies and requires specialized testing to diagnose.  
For these reasons, the Board finds that the Veteran's squamous cell carcinoma of the tongue was not the result of exposure to herbicides or otherwise related to service.  As such, the Board finds that service connection for squamous cell carcinoma of the tongue must therefore be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the Veteran's cause of death is reopened; the appeal is granted to this extent only.

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

The appellant submitted a timely notice of disagreement in April 2014, with respect to the issue of entitlement to burial benefits, which was denied in a February 2014 letter.  The electronic file does not, however, contain a statement of the case.  As a statement of the case is not part of the record, this issue must be remanded to provide the Veteran with this document.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should furnish the appellant with a Statement of the Case, including all pertinent laws and regulations, for the issue of entitlement to burial benefits.  The appellant must be notified of her rights and responsibilities in perfecting a timely appeal as to this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


